DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-20 are of copending Application No. 16/900,512. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons cited below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current SN: 17/513,825
Copending SN: 16/900,512
Claim 1 recites “A flashlight apparatus, comprising: a head portion comprising a first light source; a tail portion; and a body portion between the head portion and tail portion, the body portion comprising an electronic insect control system, the electronic insect control system comprising: a frame portion; a second light source provided within the frame portion; and an electrical grid provided within the frame portion and surrounding the second light source, wherein the electrical grid is configured to generate a voltage.”
See claim 1; 
Claim 2 recites “one or more batteries configured to power the first light source, second light source and electrical grid.”
See claim 2; 
Claim 3 recites “a USB port for charging the one or more batteries.”
See claim 3;
Claim 4 recites “the first light source comprises a printed circuit board including one or more light emitting diodes.”
See claim 4;
Claim 5 recites “the second light source comprises a fluorescent lamp.”

See claim 5; 
Claim 6 recites “the frame portion comprises a plurality of holes providing access to the electrical grid and second light source.”
See claim 6; 
Claim 7 recites “the electrical grid comprises one or more wires that surround the second light source.”
See claim 7; 
Claim 8 recites “a cover on the body portion, the cover configured to enclose the electronic insect control system.”
See claim 1; 
Claim 9 recites “the cover is a sliding cover that encloses the electronic insect control system in a first position and reveals the electronic insect control system in a second position.”
See claim 1;
Claim 10 recites “a slider provided on the sliding cover configured for a user’s finger to slide the sliding cover from the first position to the second position.”
See claim 10;
Claim 11 recites “A flashlight apparatus comprising: a head portion comprising a first light source; a tail portion; a body portion between the head portion and tail portion, the body portion comprising an electronic insect control system; and a sliding cover on the body portion, the sliding cover configured to enclose the electronic insect control system in a first position and reveal the electronic insect control system in a second position.”
See claim 11;
Claim 12 recites “further comprising: a slider provided on the sliding cover configured for a user’s finger to slide the sliding cover from the first position to the second position.”
See claim 12; 
Claim 13 recites “the electronic insect control system comprises: a frame portion; a second light source provided within the frame portion; and an electrical grid provided within the frame portion and surrounding the second light source, wherein the electrical grid is configured to generate a voltage.”
See claim 13;
Claim 14 recites “one or more batteries configured to power the first light source, second light source and electrical grid.”
See claim 14;
Claim 15 recites “a USB port for charging the one or more batteries.”
See claim 15;
Claim 16 recites “the first light source comprises a printed circuit board including one or more light emitting diodes.”
See claim 16;
Claim 17 recites “the second light source comprises a fluorescent lamp.”
See claim 17; 
Claim 18 recites “the frame portion comprises a plurality of holes providing access to the electrical grid and second light source.”
See claim 18; 
Claim 19 recites “the electrical grid comprises one or more wires provided in a spiral configuration that surround the second light source.”
See claim 19;
Claim 20 recites “the body portion is configured to be held in a user’s hand.”
See claim 20;



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Horne (US. Pub: 2019/0307113 A1) of record.
Regarding claim 1, Horne discloses (in at least figs. 1-9 and 15) a flashlight apparatus, comprising: a head portion (16-20) comprising a first light source (17; [0037]); a tail portion (1, 2); and a body portion (see at least figs. 1-9; i.e. the body of the flashlight) between the head portion and tail portion (see figs. 1-8), the body portion comprising an electronic insect control system ([0034]-[0035]; [0044]), the electronic insect control system ([0034]-[0035]; [0044]) comprising: a frame portion (best seen in at least fig. 8) including a plurality of openings ([0044]-[0045]): a second light source ([0034]; [0040]) provided within the frame portion; and an electrical grid (6, 7) provided within the frame portion and surrounding the second light source ([0034]-[0035]), wherein the electrical grid (6, 7) is configured to generate a voltage ([0034]).
Regarding claim 2, Horne discloses (in at least figs. 1-9 and 15) one or more batteries ([0059]) configured to power the first light source, second light source and electrical grid.
Regarding claim 4, Horne discloses (in at least figs. 1-9 and 15) the first light source comprises a printed circuit board (3) including one or more light emitting diodes.
Regarding claim 6, Horne discloses (in at least figs. 1-9 and 15) the plurality of openings ([0044]-[0045]) provide access to the electrical grid and second light source.
Regarding claim 7, Horne discloses (in at least figs. 1-9 and 15; [0034]; [0037]) the electrical grid comprises one or more wires that surround the second light source.
Regarding claim 8, Horne discloses (in at least figs. 1-9 and 15) a cover (10) on the body portion, the cover (10) configured to enclose the electronic insect control system ([0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US. Pub: 2019/0307113 A1) of record in view of Economos (US. Pub: 2015/0036330 A1) of record.
Regarding claim 3, Horne does not expressly disclose a USB port for charging the one or more batteries.
However, it is well-known in the art to form flashlight with a USB port for charging the batteries. As evidence, Economos discloses (in at least fig. 1) a flashlight comprised of, in part, a USB port (132, 134; [0033]) for charging the batteries. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the USB port of Economos in the flashlight of Horne in order to charge the batteries. 
Regarding claim 5, Horne does not expressly disclose the second light source comprises a fluorescent lamp. 
Economos discloses (in at least fig. 1) a flashlight comprised of, in part, a fluorescent lamp ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using a fluorescent lamp as the second light source of Horne, since it has been held that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. Furthermore, it has been held that simple substitution of one known element for another to obtain predictable results is obvious.

Claims 9-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US. Pub: 2019/0307113 A1) of record in view of Inskeep (US. Pub: 2017/0033583 A1) of record.
Regarding claims 9 and 10, Horne discloses (in at least figs. 1-9) the cover (10) encloses the electronic insect control system ([0034]; [0036]-[0037]).
Horne does not expressly disclose a slidable cover that encloses the electronic insect control system in a first position and reveals the electronic insect control system in a second position and a slider provided on the sliding cover configured for a user’s finger to slide the sliding cover from the first position to the second position.
Inskeep discloses (in at least fig. 3; [0008]) a flashlight comprised of, in part, a movable or slidable sheath that provided to cover a USB port and USB switch when the USB port is not in use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the movable or slidable cover of Inskeep with a finger slider in the flashlight of Horne for the benefit of covering the insect control system when is not in use. Furthermore, it has been held that simple substitution of one known element for another to obtain predictable result is obvious. Both Nakao (US. Pat: 5,588,739) and Kibler (US. Pat: 5,826,971) both of record disclose a movable or slidable cover. 
Regarding claims 11 and 12, Horne discloses (in at least figs. 1-9) a flashlight apparatus comprising: a head portion (16-20) comprising a first light source ([0037]); a tail portion (1, 2); a body portion (i.e. the body of the flashlight) between the head portion and tail portion (see at least figs. 1-9), the body portion comprising an electronic insect control system ([0034]-[0035]; [0044]).
Horne does not expressly disclose a slidable cover that encloses the electronic insect control system in a first position and reveals the electronic insect control system in a second position and a slider provided on the sliding cover configured for a user’s finger to slide the sliding cover from the first position to the second position.
Inskeep discloses (in at least fig. 3; [0008]) a flashlight comprised of, in part, a movable or slidable sheath that provided to cover a USB port and USB switch when the USB port is not in use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the movable or slidable cover of Inskeep with a finger slider in the flashlight of Horne for the benefit of covering the insect control system when is not in use. Furthermore, it has been held that simple substitution of one known element for another to obtain predictable result is obvious. Both Nakao (US. Pat: 5,588,739) and Kibler (US. Pat: 5,826,971) of record disclose a movable or slidable cover.
Regarding claim 13, Horne discloses (in at least figs. 1-9) the electronic insect control system comprises: a frame portion ([0034]-[0035]); a second light source ([0034]) provided within the frame portion; and an electrical grid (6, 7) provided within the frame portion and surrounding the second light source, wherein the electrical grid is configured to generate a voltage ([0034]).
Regarding claim 14, Horne discloses (in at least figs. 1-9; [0039]) one or more batteries configured to power the first light source, second light source and electric grid. 
Regarding claim 15, Inskeep discloses (in at least fig. 3; [0008]) a USB port for charging the one or more batteries.
Regarding claim 16, Horne discloses (in at least figs. 1-9) the first light source comprises a printed circuit board (3) including one or more light emitting diodes.
Regarding claim 18, Horne discloses (in at least figs. 1-9) the frame portion comprises a plurality of holes providing access to the electrical grid and second light source ([0044]-[0045]).
Regarding claim 20, Horne discloses (in at least figs. 1-9; the body portion is configured to be held in a user’s hand.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Horne (US. Pub: 2019/0307113 A1) of record in view of Inskeep (US. Pub: 2017/0033583 A1) of record and further in view of Economos (US. Pub: 2015/0036330 A1) of record.
Regarding claim 17, Horne as modified by Inskeep does not expressly disclose the second light source comprises a fluorescent lamp. 
Economos discloses (in at least fig. 1) a flashlight comprised of, in part, a fluorescent lamp ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using a fluorescent lamp as the second light source of Horne as modified by Inskeep, since it has been held that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. Furthermore, it has been held that simple substitution of one known element for another to obtain predictable results is obvious.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Horne (US. Pub: 2019/0307113 A1) of record in view of Inskeep (US. Pub: 2017/0033583 A1) of record.
 Regarding claim 19, Horne discloses (in at least figs. 1-9) the electrical grid comprises one or more wires provided to surround the second light source ([0034]).
Horne does not expressly disclose a spiral wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using a spiral wire in the flashlight of Horne, since it has been held that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875